Case 1:20-cv-01868-RLY-TAB Document 13 Filed 09/18/20 Page 1 of 2 PageID #: 84



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


CERTAIN UNDERWRITERS AT LLOYD’S,                    )
LONDON, SYNDICATES 2623 AND 623,                    )
                                                    )
                      Plaintiffs,                   )
                                                    )
       vs.                                          )   Case No. 1:20-cv-01868-RLY-TAB
                                                    )
THE ROMAN CATHOLIC CHURCH OF                        )
THE ARCHDIOCESE OF INDIANAPOLIS,                    )
A CORPORATION,                                      )
                                                    )
                      Defendant.                    )


                                    STIPULATION OF DISMISSAL

       Plaintiffs Certain Underwriters at Lloyd’s, London, Syndicates 2623 and 623

(“Underwriters”) and Defendant The Roman Catholic Of The Archdiocese Of Indianapolis, a

Corporation (“Archdiocese”), through their counsel, hereby stipulate as follows:

       1.     On July 13, 2020, Plaintiffs Underwriters filed the above-entitled action seeking

rescission of Excess Sexual Misconduct Liability Insurance Policy No. B039IR1901202 issued to

Defendant Archdiocese for the July 1, 2019 to July 1, 2020 Policy Period (the “Policy”);

       2.     The above-entitled action against Defendant Archdiocese shall be dismissed

pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure; and

       3.     Each party shall bear its own costs and fees.

IT IS SO STIPULATED.

Dated: September 18, 2020                   Respectfully submitted,



                                            /s/Jeffrey B. Fecht
                                            Jeffrey B. Fecht
                                            Attorney No. 20875-29


                                                1
Case 1:20-cv-01868-RLY-TAB Document 13 Filed 09/18/20 Page 2 of 2 PageID #: 85



                                    RILEY BENNETT EGLOFF LLP
                                    500 N. Meridian St., Suite 550
                                    Indianapolis, IN 46204
                                    Phone: (317) 636-8000
                                    Facsimile: (317) 636-8027
                                    E-mail: jfecht@rbelaw.com

                                    and

                                    Kevin F. Kieffer (admitted pro hac vice)
                                    Monique M. Fuentes (admitted pro hac vice)
                                    TROUTMAN PEPPER
                                    HAMILTON SANDERS LLP
                                    5 Park Plaza, Suite 1400
                                    Irvine, CA 92614
                                    Phone: (949) 622-2700
                                    Facsimile: (949) 622-2739
                                    E-mail: kevin.kieffer@troutman.com
                                    E-mail: monique.fuentes@troutman.com

                                    Attorneys for Plaintiffs
                                    Certain Underwriters at Lloyd’s, London,
                                    Syndicates 2623 and 623

Dated: September 18, 2020           Respectfully submitted,



                                    /s/John S. Mercer
                                    John S. Mercer
                                    Attorney No. 11260-49
                                    MERCER BELANGER
                                    One Indiana Square, Suite 1500
                                    Indianapolis, IN 46204
                                    Phone: (317) 636-3551
                                    Fax: (317) 636-6680
                                    Email: jsmercer@indylegal.com

                                    Attorney for Defendant
                                    Roman Catholic Church Of The Archdiocese Of
                                    Indianapolis




                                       2
